United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2508
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Deiago Davis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 22, 2022
                              Filed: March 3, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Deiago Davis appeals the district court’s1 revocation judgment sentencing him
to 13 months in prison and three years of supervised release. For reversal, Davis

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
challenges the imposition of certain mandatory and special supervised-release
conditions, which he argues are unrelated to his underlying criminal contempt
judgment. Following careful review, see United States v. Smart, 472 F.3d 556,
557–59 (8th Cir. 2006) (affording sentencing judges wide discretion to impose
supervised-release conditions reasonably related to certain 18 U.S.C. § 3553(a)
sentencing factors, with no greater deprivation of liberty than is reasonably necessary,
and consistent with relevant Sentencing Commission policy statements), we find no
abuse of discretion.

       Specifically, we reject Davis’s challenge to the mandatory condition directing
him to comply with sex-offender registry requirements, a condition essentially
duplicating the condition that he refrain from violating the law. See 18 U.S.C.
§ 3583(d) (requiring sentencing courts to order defendants to refrain from committing
any federal, state, or local crime as a condition of supervised release). In addition,
in light of Davis’s past sex offense and the nature of his recent violations of
supervision, we find no abuse of discretion in the reimposition of special conditions
directing him to participate in mental health treatment with the potential for an
evaluation for sex offender treatment and directing him to refrain from contact with
children under 18 including being present at places where minors congregate without
the probation office’s prior consent, see United States v. Lincoln, 876 F.3d 1137,
1138–40 (8th Cir. 2017), or in the imposition of a new special condition directing
Davis to submit to GPS monitoring, see United States v. Johnson, 773 F.3d 905,
908–09 (8th Cir. 2014).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-